Citation Nr: 0905168	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to August 1972. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2006 by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

After the case was transferred to the Board, the veteran 
submitted a timely request for a hearing at the Regional 
Office.  38 C.F.R. § 20.1304(a). 

In order to ensure procedural due process, the case is 
REMANDED to the RO for the following action:  

1. Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008)

2. Schedule the veteran for a hearing 
before a Decision Review Officer at the 
Regional Office. 

3. Then, after any further development 
deemed appropriate, adjudicate the claim 
for increase.  If the benefit sought 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


